EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided under 37 CFR 1.116. The application has been amended as follows: The status identifier of claim 10 is changed to “Previously Presented”.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 8 is amended. Claims 10-14 are withdrawn. Claims 15-17 are cancelled. Claims 1-9 are presently examined.

Applicant’s arguments regarding the rejection under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 12/3/2020 is overcome.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Regarding claim 5, the claim recites the limitation “mechanism”, which is considered to be a generic placeholder, coupled with the functional language “mounting… which is configured to enable the kicker bar to move towards and away from the rolling drum” without reciting sufficient structure, material, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is a biasing mechanism that biases the kicker bard towards the drum (page 2, lines 22-23).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinisi (WO 2014/118309).

Regarding claim 1, Sinisi discloses an apparatus for wrapping a sheet of wrapping material around a rod shaped article having a drum (figure 3, reference numeral 2) with a series of flutes on its surface (page 23, lines 28-32, page 24, lines 1-8, figure 3, reference numeral 21). The cigarette comes into contact with a displaceable portion of a contact surface (page 24, lines 9-24, figure 3, reference 

Regarding claim 2, Sinisi discloses that the displacable portion is returned to its original position close to the drum surface by spring force (page 24, lines 25-32) so that it can act upon a rod shaped article (page 25, lines 1-4). It is evident that the displacable portion would be deflected by contact with a rod shaped article.

Regarding claim 4, Sinisi discloses that the fixed portion has a curved face facing the drum that is in contact with rod shaped articles and that the fixed and resilient portions are aligned when the resilient portion is in a retracted position (page 24, lines 25-32, figure 3, reference numeral 105). It is therefore evident that the resilient portion would be closer to the drum than the fixed portion when the spring is extended.

Regarding claims 5 and 6, Sinisi discloses that the resilient portion is moved close to the drum by springs (page 25, lines 1-4, figure 3, reference numeral 111), which are considered to meet of a biasing mechanism.

Regarding claim 7, Sinisi discloses that the spring force is adjustable using adjustment screws (page 20, lines 28-32).

Regarding claim 8, it is evident that the adjustment of the resilient force of the springs using the screws of Sinisi is an adjustment of the pre load of the springs.

Regarding claim 9, Sinisi discloses that resilient portion is mounted on a spring that moves laterally relative to the drum (figure 3, reference numeral 111).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sinisi (WO 2014/118309).

Regarding claim 3, Sinisi discloses all the claim limitations as set forth above. Sinisi additionally discloses that, in some embodiments, the displacable portion and the fixed portion are joined together in a resiliently displacable portion (page 26, lines 28-32, page 27, lines 1-3). Sinisi does not explicitly disclose the resilient and fixed portions being physically connected.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to physically combine the resilient and fixed portions. One would have been motivated to do so since Sinisi discloses that the resilient and fixed portions can be combined.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sinisi (WO 2014/118309) in view of Heitmann (DE 19718322, machine translation relied upon).

Regarding claim 10, Sinisi discloses all the claim limitations as set forth above. Sinisi additionally discloses that the contact surface makes the cigarettes roll (page 3, lines 25-31) and that the resilient 
 Sinisi does not explicitly disclose the displacable portion being pivotable relative to the drum.
Heitmann teaches a device for wrapping glued connecting sheets around cigarettes and filter plugs [0001] having a rolling block that provides a counter rolling surface for the cigarettes that can be swiveled towards or away from the rolling drum [0008].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the resilient contact surface of Sinisi with the swiveling of Heitmann. One would have been motivated to do so since Sinisi teaches a contact surface that is moves towards and away from the drum and Heitmann teaches a swiveling contact surface to rotate cigarettes. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of copending Application No. 16/301,586 (hereafter referred to as Bray) in view of Sinisi (WO 2014/118309).

Regarding claim 1, Bray claims an apparatus for manufacture of tobacco industry products comprising a rolling unit with a rotatable drum having a plurality of flutes extending in an axial direction of the drum to receive components of a tobacco industry product, a roll hand having a contact surface facing and spaced from the outer surface of the surface to define a space within which components of a 
Sinisi teaches an apparatus for wrapping a sheet of wrapping material around a rod shaped article having a drum (figure 3, reference numeral 2) with a series of flutes on its surface (page 23, lines 28-32, page 24, lines 1-8, figure 3, reference numeral 21). The cigarette comes into contact with a displaceable portion of a contact surface (page 24, lines 9-24, figure 3, reference numeral 101). The displacable portion is held by springs located perpendicular to the drum to apply pressure to the cigarettes (page 25, lines 5-20, figure 3, reference numeral 111).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the kicker bar of Bray with the resilient portion of Sinisi. One would have been motivated to do so since Sinisi teaches that a resilient portion applies pressure to cigarettes during wrapping.

Regarding claim 2, Sinisi discloses that the displacable portion is returned to its original position close to the drum surface by spring force (page 24, lines 25-32) so that it can act upon a rod shaped article (page 25, lines 1-4). It is evident that the displacable portion would be deflected by contact with a rod shaped article.

Regarding claim 4, Sinisi discloses that the fixed portion has a curved face facing the drum that is in contact with rod shaped articles and that the fixed and resilient portions are aligned when the resilient portion is in a retracted position (page 24, lines 25-32, figure 3, reference numeral 105). It is therefore evident that the resilient portion would be closer to the drum than the fixed portion when the spring is extended.

Regarding claims 5 and 6, Sinisi discloses that the resilient portion is moved close to the drum by springs (page 25, lines 1-4, figure 3, reference numeral 111), which are considered to meet of a biasing mechanism.

Regarding claim 7, Sinisi discloses that the spring force is adjustable using adjustment screws (page 20, lines 28-32).

Regarding claim 8, it is evident that the adjustment of the resilient force of the springs using the screws of Sinisi is an adjustment of the pre load of the springs.

Regarding claim 9, Sinisi discloses that resilient portion is mounted on a spring that moves laterally relative to the drum (figure 3, reference numeral 111).

This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Regarding claim 1, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that the International Preliminary Report on Patentability concluded that the claim was patentable over Sinsi and (b) that Sinsi does not disclose a position of the kicker bar relative to the roll hand in the extended position being adjustable.
Regarding (a), the International Preliminary Report on Patentability is a non-binding opinion regarding novelty, inventive step, and industrial applicability. Patent Examination at the USPTO proceeds 
Regarding (b), applicant’s claims require that the relative position of the kicker bar and roll hand be adjustable when the kicker bar is in the extended position. It does not require that the kicker bar remain in the extended position at any point after the adjustment begins, only that the relative position be adjustable at a certain point in time when the kicker bar is in the extended position. Applicant’s arguments may be better suited to a limitation requiring that the kicker bar be adjustable relative to the roll hand while the kicker bar is maintained in the extended position.

Regarding claims 2-10, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim, however, all claims are rejected as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747